DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 5, 8 thru 13, 16 thru 19 and 21 have been examined.  Claims 6, 7, 14, 15 and 20 have been cancelled.
Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. The applicant's arguments are directed to the secondary reference of Chambers et al and the claim limitations of the UAV repeats the flight command request, the system verifies the flight command request repeated by the UAV matches the approved command request (argument page 6).  The applicant argues that Chambers et al do not teach these limitations, the examiner respectfully disagrees.  The examiner recites new citations in Chambers et al in response to the applicant arguments, in addition to the new 112b and 101 rejections recited below.
The examiner points to Figure 5 (and the accompanying description in the specification) to teach the claimed limitations that are lacking in Gong et al.  In block 500, the UAV receives vehicle commands (equates to claimed flight command request for a UAV).  In blocks 520 and 530, the UAV validates the command verification for changes sent to the UAV (claimed UAV configured to decode the command request received).  If the command verification is valid, then send the changes to the UAV to be 
The applicant further argues, “There is no teaching in Chambers of a flight command being repeated by the UAV to the system for verification prior to execution of the command” (page 8).  First, there is no claim limitation requiring that the flight command is repeated by the UAV to the system.  The flight command may be repeated within the UAV itself, as recited by Chambers et al.  Second, in Figure 5 block 500 the UAV receive the vehicle command, and that command is repeated to the UAV after it is verified (blocks 520 thru 540).
The applicant further argues that Chambers et al do not disclose sending an approval to the controller of the approved flight command (page 8).  The examiner agrees, but Chambers et al was not cited for this limitation.  Gong et al was recited to teach this limitation (see below rejection).
In response to applicant's argument that Chambers et al is directed to insuring that the state transition caused by the command is valid and avoids errors caused by stale commands(page 8) and that Gong et al is a post hijack remedy (page 9), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Based on the above responses to the arguments and the updated rejections below, the rejections of claims 1 thru 5, 8 thru 13, 16 thru 19 and 21 are maintained.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 2, reference numbers “205” and “210” are not in the specification.  From Figure 3, reference number “360” is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 3, both of blocks 310 and 330 have outputs going to block 360, but there is no description of this option or method steps in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
Specification
The disclosure is objected to because of the following informalities: On page 15 lines 10 thru 12, the method description recites the output of block 350 going to block 355.  Figure 3 shows the output of block 350 going to block 360.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The controller is interpreted as a human or a virtual pilot (commonly known as "User Agents") (spec page 10 lines 18 and 19, and claim 3).  The virtual pilot is interpreted as a person remotely operating the UAV based on signal/sensor information from the UAV (such as, in a virtual reality environment). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 5, 8 thru 13, 16 thru 19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 1 recites the limitation "the flight" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a controller” in line 2, while claim 1 recites “the controller” in lines 4 and 5.  It is unclear if this is a new controller or the same controller.  The examiner assumes it is the same controller for continued examination.  
Claim 2 recites “a level of authority” in line 5, while claim 1 recites “a level of authority” in line 4.  It is unclear if this is a new level of authority or the same level of authority.  The examiner assumes it is the same level of authority for continued examination.  
Claim 5 recites the limitation "the spatial location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the flight" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “a controller” in line 2, while claim 12 recites “the controller” in lines 5 and 6.  It is unclear if this is a new controller or the same controller.  The examiner assumes it is the same controller for continued examination.  
Claim 13 recites “a level of authority” in line 5, while claim 12 recites “a level of authority” in line 5.  It is unclear if this is a new level of authority or the same level of authority.  The examiner assumes it is the same level of authority for continued examination.  
Claim 21 recites the limitation "the flight" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 thru 5, 8 thru 13, 16 thru 19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a human organism.  
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 thru 5, 8 thru 13, 16 thru 19 and 21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claimed controller in each of the independent claims 1, 12 and 21 is interpreted as a human or virtual pilot (specification page 10 lines 18 and 19).  The claims further recite, “the controller is configured to send approval to the UAV”.  The recitation of the controller being “configured” is more than merely stating that a user receives or sends communications.  This is a positive claim as to the configuration of the controller (human or virtual pilot).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 5, 8 thru 13, 16 thru 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al Patent Application Publication Number 2016/0288905 A1 in view of Chambers et al Patent Number 9,488,979 B1.
Regarding claims 1, 12 and 21 Gong et al teach the claimed authorisation management and flight compliance system for a plurality of Unmanned Aerial Vehicles (UAV) operating in a region and the claimed method, “Systems and methods for UAV safety are provided.  An authentication system may be used to confirm UAV and/or user identity and provide secured communications between users and UAVs.” (abstract), and the claimed non-transitory computer-readable storage medium, “A non-transitory computer readable medium containing program instructions for controlling an unmanned aerial vehicle (UAV) may be provided in accordance with aspects of the invention” P[0007], the system configured to and the program instructions to:

the claimed cryptographically sign an approved command request and return the signed command request to the controller for sending to the UAV responsive to the assessment of the flight command request, “Systems and methods provided herein may 
wherein the claimed UAV is configured to decode the signed command request received from the controller, “In the wireless communication link between the UAV and the remote controller, double signatures of the UAV and the electronic key are employed.  When a message is sent, the sender generates a digest of the message from the text of the message using a hash function, and then encrypts the digest using a personal key.  This encrypted digest is sent to the recipient as the digital signature of the message together with the message.  The recipient first calculates the digest of the message from the received original message using the same hash function as the sender, and then decrypts the digital signature attached to the message using the open key of the sender.  If these two digests are identical, the recipient can confirm that the digital signature is from the sender.” P[0560], and “The UAV can also send explicit receipt confirmation back to the air control system.” P[0828]; and

Gong et al do not explicitly teach the claimed repeating the flight command request, the claimed verify that the flight command request repeated by the UAV matches the approved command request, and wherein the claimed approval for the UAV to execute the approved flight command request is sent specifically if the flight command request is verified and repeated by the UAV.  The repeating of commands is interpreted as equivalent to a relay from one system to another, such as receiving a command at a receiver and then sending that command to be executed in a vehicle controller.
In the same field of endeavor, Chambers et al teach the claimed UAV is configured to repeat the flight command request, “the autonomous vehicle—the UAV 102—receives 500 a vehicle command from an external party, such as a remote vehicle operator 108 or the global services 103” (column 28 lines 41 thru 43 and Figure 5), this is the first reception of the claimed flight command request, “if the command verification value is valid, then the finite state machine 208 will transition 540 to the new vehicle state (by activating the new vehicle state)” (column 29 lines 21 thru 23 and Figure 5), 
the claimed verify that the flight command request repeated by the UAV matches the approved command request, “The mission planner 200 will then check 520 if the transition from the current active vehicle state to the new vehicle state is one of the valid transitions in the finite state machine 208. If the transition is not valid, the command will be rejected 550.” (column 29 lines 3 thru 7), “If the transition is valid, the mission planner 200 will then validate 530 the command verification value received in the vehicle command against the command verification value stored by the UAV 102. In one embodiment, the command verification value is a count of the vehicle commands executed by the UAV 102 thus far (i.e. a command count value or command counter), and validating the command verification value comprises checking that the command verification value included in the vehicle command is equal to the command counter stored by the UAV 102.” (column 29 lines 8 thru 17), and “However, if the command verification value is valid, then the finite state machine 208 will transition 540 to the new vehicle state (by activating the new vehicle state). The command verification value stored by the UAV 102 will also be updated.” (column 29 lines 21 thru 25) (also claimed verify flight command request matches approved command request), and
wherein the claimed approval for the UAV to execute the approved flight command request is sent if the flight command request is verified and repeated by the UAV Col. 29, lines 29-39: “Once the stored command verification value is updated, the UAV 102 will transmit status messages indicating the new vehicle state and the new command verification value.  Any parties that see the updated status message will know 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods for UAV safety of Gong et al with the verification of commands of Chambers et al in order to maintain a safer airspace for all aircraft operations (Chambers et al column 25 lines 64 and 65).
Regarding claims 2 and 13 Gong et al teach the claimed system of claim 1 and the claimed method of claim 12 (see above), further configured to.
the claimed receive an authorisation request for access from a controller, “User authentication may occur in response to an input from a user.  For example, user authentication may occur when a user attempts to login, or supplies information about the user (e.g., user name, password, biological information).  In another example, user authentication may occur when information from a memory device (e.g., U disk) is supplied to an authentication system, or when information (e.g., digitalized token or key) is supplied to the authentication system.” P[0335];

the claimed assign a level of authority to the controller based on the comparison, “In some instances, regular users may be differentiated from administrative users who may be able to takeover control from regular users.  Regular users may be differentiated from control entity users (e.g., members of government agencies, 
Regarding claim 3 Gong et al teach the claimed system of claim 1 (see above) wherein the claimed controller comprises a human or a virtual pilot of the UAV, “A user 110a, 110b, 110c may be an individual associated with a UAV. The user may be an operator of the UAV…The user may be a human operator.” P[0119].
Regarding claim 4 Gong et al teach the claimed system of claim 1 (see above) wherein the claimed constraints for the flight comprise a set of predetermined and dynamic policies, “The allocated volume and/or allocated region may be static for a set of flight regulations.  For instance, boundaries for the allocated volume and/or allocated region may remain the same over time for the set of flight regulations.  Alternatively, the boundaries may change over time…The rules with respect to the allocated volume and/or allocated region may remain the same over time, or may change over time for the set of flight regulations.  Changes may be dictated by time of day, day of the week, week of the month, month, quarter, season, year, or any other time-related factor.  Information from a clock which may provide time of day, date, or other time-related information may be used in effecting the changes in the boundaries or the rules.  A set of flight regulations may have dynamic components in response to other factors, in 
Regarding claim 5 Gong et al teach the claimed system of claims 1 and 4 (see above) wherein the claimed policies comprise one or more of: appropriate height levels for the UAV, a spatial location of the UAV, a speed limit defined for the UAV, environmental conditions, safety conditions, regulatory conditions, or the locations of other aerial vehicles, “Examples of other factors may include climate, temperature, detected light level, detected presence of individuals or machines, environmental complexity, physical traffic (e.g., land-bound traffic, pedestrian traffic, aerial vehicle traffic), wireless or network traffic, detected degree of noise, detected movements, detected heat signatures, or any other factor.” P[0184], “Activity of a UAV may be governed in accordance with a set of flight regulations.  A set of flight regulations may include one or more flight regulations.” P[0172], and “Optionally, the flight regulations may prevent the UAV from flying above an altitude ceiling that may be fixed or variable.” P[0173].
Regarding claims 8 and 16 Gong et al teach the claimed system of claim 1 and method of claim 12 (see above) further comprising the claimed controller is configured to submit the flight command request repeated by the UAV for verification, “The flight regulation module may approve or reject one or more flight plans of a UAV.  In some instances, a flight plan including a proposed flight path for a UAV may be designated.  The flight path may be provided in relation to the UAV and/or the environment.  The flight path may be entirely defined (all points along the path are defined), semi-defined (e.g., may include one or more waypoints but the paths to get to the waypoints may be 
Regarding claims 9 and 17 Gong et al teach the claimed system of claim 1 and method of claim 12 (see above) further comprising the claimed system is further configured to dynamically update the assigned level of authority based on one or more external factors, “In some embodiments, a user may be authenticated before user-related information is stored in the memory storage system.  For example, the user may be authenticated before a user identifier is obtained and/or stored by the memory storage system.  Thus, in some implementations, only authenticated user identifiers are stored in the memory storage system.  Alternatively, a user need not be authenticated and a purported user identifier may be stored in the memory storage system prior to authentication.  If authentication is passed an indication may be made that the user identifier has been verified.  If authentication is not passed, an indication may be made 
Regarding claims 10 and 18 Gong et al teach the claimed system of claim 1 and method of claim 12 (see above) further comprising the claimed system is further configured to issue commands to override current flight plans, resource allocations and flight characteristics to return the UAV to a safe operating regime when the UAV is identified as being outside an acceptable operating regime, “The UAV may have a trajectory that may be indicative of an imminent entry of the UAV into a restricted area within the boundary of a geo-fencing device.  If that is the case, the path may be altered to another path (e.g., PATH A) that may avoid the geo-fencing device and keep the UAV outside a restricted area.  In some instances, a warning may be issued to the user that the user is approaching the boundary, and the user may optionally be given some time to self-correct.  If the user does not self-correct within the allotted time, the control may be taken over from the user.” P[0777].
Regarding claims 11 and 19 Gong et al teach the claimed system of claim 1 and method of claim 12 (see above) further comprising the claimed system is further configured to permanently record approved and unapproved commands, “The UAVs 1130a, 1130b may provide information to the memory storage system.  The UAVs may provide information relating to the UAV... The information from the one or more UAVs may include one or more commands (e.g., COMMAND1, COMMAND2, COMMAND3, COMMAND4, COMMAND5, COMMAND6, .  . . ) that were received by the UAVs.  The one or more commands may include commands that effect operation of the UAV.  The one or more commands may be used to control flight of the UAV, take-off of the UAV, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662